Nichols, Justice.
The defendant was indicted for and convicted of burglary which is not a capital offense which would place jurisdiction of the appeal in the,Supreme Court. The enumerations of error neither place the constitutionality of any Act of the General Assembly in question, nor do they call for the construction of any provision of the Constitution of the State or of the United States, but merely call for the application of plain and unambiguous provisions of the Constitution of Georgia and of the United States to a given set of facts. No question being involved which places jurisdiction of the appeal in this court the case is one for the consideration of the Court of Appeals and it must, therefore, be transferred to that court. See Price v. State, 224 Ga. 306 (161 SE2d 825); Mack v. State, 224 Ga. 352 (161 SE2d 874); Jackson v. State, 203 Ga. 570 (47 SE2d 588), and citations.

Transferred to the Court of Appeals.


All the Justices concur.

Argued January 13, 1969
Decided January 23, 1969.
Beck, Goddard, Owen Smalley, Robert H. Smalley, Jr., for appellant.
Andrew J. Whalen, Jr., Solicitor General, for appellee.